                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )                BK No.:    20-05180
DIANNE SEEMAN                                )
                                             )                Chapter: 13
                                             )
                                                             Honorable LaShonda Hunt
                                             )
                                             )               Joliet
               Debtor(s)                     )
    ORDER GRANTING MOTION TO AUTHORIZE SALE UNDER 11 USC § 363 and TO
                           SHORTEN NOTICE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

  1) The Debtor, Dianne Seeman, is permitted to short sell the home located at 117 S. William St.,
Joliet, IL 60436 (Permanent Index Number: 30-07-17-213-021-0000) for $100,000.00.

  2) The closing of Debtor's home shall take place no later than thirty (30) days from the date of the
entry of this order.

  3) The Debtor shall send the trustee a copy of the closing statement and the proceeds, if there are any
remaining after the fees and commissions, to Trustee Glenn Stearns within seven days of closing.

  4) Debtor's request to shorten notice is GRANTED.

                                                          Enter:


                                                                   Honorable LaShonda A. Hunt
Dated: September 03, 2021                                          United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 rbansfield@davidmsiegel.com
